DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
5.	The Examiner notes Applicant's use of the term “capable of” in claim 11.  The Applicant is reminded that use of the “capable of" does not exclude the definition/interpretation of optional components and/or steps, i.e. the apparatus, system or method may or may not have the components and/or steps, per MPEP 2111.04, recited below for convenience:

2111.04 [R-3]    “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “one or both of the load level of the second controller and the network load level” in lines 1-2 and claim 2 recites “one or both of a load level of the second controller and a network load level” in lines 3-4.   It is unclear whether the recited limitation of “one or both …” in line 1 is the same or disparate from that in claim 2; hence claim 4 is rendered indefinite.  Suggested claim language: “the one or both of the load level of the second controller and the network load level”.

Claim 15 recites “one or both of the load level of the second controller and the network load level” in lines 1-2 and claim 12 recites “one or both of a load level of the 

Claim 19 recites “one or both of the load level of the second controller and the network load level” in lines 2-3 and claim 17 recites “one or both of a load level of the second controller and a network load level” in lines 4-5.   It is unclear whether the recited limitation of “one or both …” in line 2 is the same or disparate from that in claim 17; hence claim 19 is rendered indefinite.  Suggested claim language: “the one or both of the load level of the second controller and the network load level”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,233,492 B1 (hereinafter Nakamura) in view of U.S. Patent No. 7,647,131 B1 (hereinafter Sadwski).

As per claim 1, Nakamura substantially teaches the Applicant’s claimed invention.  Nakamura teaches limitations of a substrate processing system comprising: 
	a plurality of substrate processing apparatuses (Fig. 1, elements 1-3; i.e. “… the semiconductor wafer processing apparatus includes a plurality of (e.g., three) process chambers 1, 2 and 3 …”) each configured to process a substrate (col. 2, lines 64 – col. 3, lines 2; i.e. “… the semiconductor wafer processing apparatus includes a plurality of (e.g., three) process chambers 1, 2 and 3 for subjecting various processes, such as a CVD (chemical vapor deposition) process or a sputtering process, an etching process and a thermal oxidation process, to a semiconductor wafer…);  
a first controller (Fig. 1, elements 11-13; i.e. machine controllers) installed in each substrate processing apparatus (Fig. 1, elements 1-3; i.e. process chambers) among the plurality of substrate processing apparatuses and configured to control the substrate processing apparatus (col. 1, lines 60 – col. 2, line 4 and col. 3, lines 21-24 and 27-33; i.e. col. 3, lines 21-24: “Referring to FIG. 2, machine controllers (MC) 11 to 16 are provided to control their respective process chambers 1 to 3, cassette chambers 4 and 5, and transfer chamber 6 shown in FIG. 1.”);  
a relay (Fig. 1, element 17; i.e. a main controller) configured to receive a plurality of types of data from the first controller (col. 3, lines 34-41; i.e. “Each of the process chambers 1 to 3 includes various types of sensors (not shown) for sensing the states of 
a second controller (Fig. 1, element 20) configured to receive the data from the relay (col. 4, lines 20-26; i.e. “Upon receiving a process data transfer request from the host computer 20 (step S1), the main controller 17 monitors its own control load state (step S2).  When the main controller 17 detects that the control load state is set in 
a predetermined one (step S3), it transfers the process data accumulated in the storage device 18 to the host computer 20 (step S4).”).

Not explicitly taught is wherein the relay is configured to change a transmission interval of the data to the second controller according to one of each type of the data and each first controller, or according to both of each type of the data and each first controller.
	
However Sadwski, in an analogous art of industrial processes (col. 1, lines 6-9), teaches the missing limitation of a relay (Fig. 1, element 108; i.e. an analysis component) is configured to change a transmission interval of data (col. 5, lines 30-53; i.e. col. 5, lines 48-50: “The analysis component 108 can then update the sampling component 104 with a dynamically determined sampling rate.”) to a second controller (Fig. 12, element 1224; i.e. remote computer(s)) according to a first controller (col. 5, lines 30-53, col. 12, lines 65 - col. 13, lines 2, Fig. 1, element 102 and Fig. 12, element 1214) for the purpose of collecting data at a desired sampling rate based at least in part upon data received at and/or output from the controller (col. 5, lines 51-53).


As per claim 12, Nakamura substantially teaches the Applicant’s claimed invention.  Nakamura teaches limitations of a method of manufacturing a semiconductor device, comprising: 
processing a substrate in each of a plurality of substrate processing apparatuses (col. 2, lines 64 – col. 3, lines 2 and Fig. 1, elements 1-3; i.e. “… the semiconductor wafer processing apparatus includes a plurality of (e.g., three) process chambers 1, 2 and 3 for subjecting various processes, such as a CVD (chemical vapor deposition) process or a sputtering process, an etching process and a thermal oxidation process, to a semiconductor wafer…);  
receiving a plurality of types of data at a relay (Fig. 1, element 17; i.e. a main controller) from a first controller (Fig. 1, elements 11-13; i.e. machine controllers) installed in each of the substrate processing apparatuses (col. 3, lines 34-41; i.e. “Each of the process chambers 1 to 3 includes various types of sensors (not shown) for sensing the states of process, and the outputs of the sensors are transferred in 
transmitting the data from the relay (Fig. 1, element 17; i.e. the main controller) to a second controller (col. 4, lines 20-26 and Fig. 1, element 20; i.e. “Upon receiving a process data transfer request from the host computer 20 (step S1), the main controller 17 monitors its own control load state (step S2).  When the main controller 17 detects that the control load state is set in a predetermined one (step S3), it transfers the process data accumulated in the storage device 18 to the host computer 20 (step S4).”)).

Not explicitly taught is changing a transmission interval according to one of each type of the data and each first controller, or according to both of each type of the data and each first controller, and transmitting the data at the transmission interval from the 
relay to a second controller.

However Sadwski, in an analogous art of industrial processes (col. 1, lines 6-9), teaches the missing limitation of changing a transmission interval according a first controller (col. 5, lines 30-53, col. 12, lines 65 - col. 13, lines 2, Fig. 1, element 102 and Fig. 12, element 1214; i.e. col. 5, lines 48-50: “The analysis component 108 can then update the sampling component 104 with a dynamically determined sampling rate.”), and transmitting data at a transmission interval from a relay (Fig. 1, element 108; i.e. an analysis component) to a second controller (col. 12, lines 65 - col. 13, lines 2, col. 14, lines 29-32 and Fig. 12, element 1224; i.e. remote computer(s)) for the purpose of 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakamura to include the addition of the limitation of changing a transmission interval according a first controller, and transmitting data at a transmission interval from a relay to a second controller to advantageously monitor data at a safe distance so not to place workers to proximate to heavy machinery and other various hazardous conditions (col. 1, lines 22-25).

As per claim 16, Nakamura substantially teaches the Applicant’s claimed invention.  Nakamura teaches limitations of a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing system to perform a process comprising: 
processing a substrate in each of a plurality of substrate processing apparatuses (col. 2, lines 64 – col. 3, lines 2 and Fig. 1, elements 1-3; i.e. “… the semiconductor wafer processing apparatus includes a plurality of (e.g., three) process chambers 1, 2 and 3 for subjecting various processes, such as a CVD (chemical vapor deposition) process or a sputtering process, an etching process and a thermal oxidation process, to a semiconductor wafer…);  
receiving a plurality of types of data at a relay Fig. 1, element 17; i.e. a main controller) from a first controller (Fig. 1, elements 11-13; i.e. machine controllers) installed in each of the substrate processing apparatuses (col. 3, lines 34-41; i.e. “Each 
transmitting the data at from the relay (Fig. 1, element 17; i.e. the main controller) to a second controller (col. 4, lines 20-26 and Fig. 1, element 20; i.e. “Upon receiving a process data transfer request from the host computer 20 (step S1), the main controller 17 monitors its own control load state (step S2).  When the main controller 17 detects that the control load state is set in a predetermined one (step S3), it transfers the process data accumulated in the storage device 18 to the host computer 20 (step S4).”)). 

Not explicitly taught is changing a transmission interval according to one of each type of the data and each first controller, or according to both of each type of the data and each first controller, and transmitting the data at the transmission interval from the relay to a second controller. 

However Sadwski, in an analogous art of industrial processes (col. 1, lines 6-9), teaches the missing limitation of changing a transmission interval according to a first controller (col. 5, lines 30-53, col. 12, lines 65 - col. 13, lines 2, Fig. 1, element 102 and Fig. 12, element 1214; i.e. col. 5, lines 48-50: “The analysis component 108 can then update the sampling component 104 with a dynamically determined sampling rate.”), and transmitting data at the transmission interval from a relay (Fig. 1, element 108; i.e. an analysis component) to a second controller (col. 12, lines 65 - col. 13, lines 2, col. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakamura to include the addition of the limitation of changing a transmission interval according to a first controller, and transmitting data at the transmission interval from a relay to a second controller to advantageously monitor data at a safe distance so not to place workers to proximate to heavy machinery and other various hazardous conditions (col. 1, lines 22-25).

Claim Objections
Claims 2, 3, 5-11,13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to semiconductor manufacturing systems and monitoring systems.

U.S. Patent Publication No. 2004/0176868 A1 discloses a factory-side client at a factory where a semiconductor manufacturing apparatus is installed and a vendor-side server at a vendor who executes maintenance management for semiconductor manufacturing apparatuses are connected to the Internet which is a network enabling bidirectional communication and thus can exchange data with each other.

U.S. Patent Publication No. 2005/0177269 A1 discloses graphical user interfaces (GUIs) for configuring and setting-up dynamic sensors for monitoring tool and process performance in a semiconductor processing system.

U.S. Patent No. 6,757,580 B2 discloses a system for monitoring operation statuses of manufacturing apparatuses and/or for monitoring qualities of products manufactured by the manufacturing apparatuses. 

U.S. Patent No. 7,376,479 B2 discloses a process monitoring device for 
vacuum processing apparatus suitable for fine patterning of semiconductor 
devices and a control method of semiconductor device manufacturing apparatus 
utilizing the process monitoring device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117